DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 2/23/2021. After entry of this amendment, claims 1 and 3-20 are currently pending in this application with claims 19 and 20 being new claims. 
	Although claims 2, 3, 8, and 13 were previously indicated as allowable subject matter, upon further review and consideration of the application, it is concluded that the subject matter of said claims are not allowable. As a result, the current Office Action is made Non-Final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from claim 1, and claim 1 has been .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013212617 to Rohner et al. (hereinafter Rohner) submitted in the IDS filed on 02/06/2019 and used in the previous Office Action, in view of U.S. Patent Application Publication No. 2016/0311081 to Culler et al. (hereinafter Culler).
References made to Rohner are based on the pages and lines in the English translation of this document which was attached to the previous Office Action, following the original DE document.

With respect to claim 1, Rohner discloses a method of transferring particles onto a moving substrate which involves a few different embodiments, wherein abrasive grains are discharged from the abrasive grain storage container (i.e. a particle source) onto a transfer roller (i.e. a moving transfer tool) in which the transfer roller comprises recesses (i.e. through-holes) arranged in predetermined manner wherein such recesses have predetermined shapes and are connected to a vacuum source, in at least, a partial area of the roller, wherein the abrasive grains are fixed into the 
It is evidenced that the roller has an endless tool path. As the roller rotates, the loose particles are deposited into the recesses, through the use of vacuum, as noted above; the reference discloses that the distance or gap between the roller surface and the storage container is less than an average half abrasive grain diameter or an abrasive grain thickness, and preferably, it is less than a quarter of an average abrasive grain diameter or an abrasive grain thickness (Rohner, page 3, last three lines, to page 4, lines 1-4). Rohner discloses that a person skilled in the art determines the size of the gap between the roller surface and the storage container such that abrasive grains received in the recesses of the abrasive grain transport roller are held in recesses during transport (Rohner, page 4, lines 1-7), so that abrasive grains are dispensed in a defined arrangement and/or orientation into the recesses. Therefore, it would have been obvious, before the effective filing date of the claimed invention, and well within the scope of a skilled artisan to have determined the suitable gap or distance such that it would have, at least, overlapping with the claimed gap of “at least 0.2 mm” based on the abrasive grains diameter or thickness and motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Also, as the roller moves/rotates, the particles in the recesses are dislodged from the recesses onto the moving substrate (i.e. reference number 14a shown in Figure 
Rohner teaches that the recesses of the through-holes have a shape that is complementary to the geometry of the abrasive grains, and Rohner, additionally, teaches that by complementary shape, it is meant that the shaped of a recess is in a way that its inner contour is suitable for receiving an outer contour of the abrasive grain in a defined orientation (see Rohner, page 2, lines 20-35). However, Rohner does not expressly and/or literally disclose that the deposited particles into the recesses exhibit an outward facing portion that protrudes outwardly beyond portions of a major outer surface of the major outer surface layer of the transfer roller that are adjacent to the recess.
Nevertheless, modifying Rohner in order for the deposited particles in the recesses exhibiting an outward facing portion that protrudes outwardly beyond portions of the major surface of the transfer roller or transfer tool would have been obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that utilizing production tools to transfer particles onto a backing or substrate wherein such production tool has recesses or cavities in which the particles protrude therefrom, after being deposited into the recesses/cavities has been known in the art as that taught by Culler, also drawn to a method of transferring abrasive particles onto a backing using an endless tool wherein the production tool has recesses or cavities and wherein vacuum may be utilized to keep the particles into the recesses/cavities until being deposited onto the backing/substrate (Culler, abstract, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claim 3, Rohner is drawn to application of abrasive particles onto a backing or substrate using a transfer tool comprising recesses, as detailed out above; the fact that the reference is drawn to transferring particles onto a backing make it obvious and inevitable that, for the outwardly protruding particles, they have to come into contact with the substrate to adhere to the substrate.  Figure 1 of Rohner clearly shows this process, and also shows that once the particles are applied, the section of the transfer tool that once carried the particles, move away from the substrate. Culler, also, clearly teaches contacting the particles with the substrate surface (Culler, [0052]-[0062]), and teaches that once particles are applied, the moving transfer tool moves away from the substrate. 

With respect to claim 4, it should be noted that Rohner teaches hat vacuum is applied when particles are deposited into the recesses on areas or portions of the roller which come close to the storage container during rotating; there is no disclosure that the vacuum lasts for areas or surfaces of the roller which come in close distance or gap to the substrate. In fact, the reference clearly discloses that the particles dislodge from the recesses onto the substrate for areas of the roller when those areas come in close distance with the moving substrate.

With respect to claim 5, Rohner discloses an embodiment in which an overpressure source is utilized to apply overpressure (i.e. positive pressure) to release the particles from the recesses onto the moving substrate (page 4, lines 14-24).

With respect to claim 6, Rohner does not disclose applying vacuum momentarily, but said reference simply discloses and renders it obvious to use vacuum to attract and hold abrasive grains in the recesses. Thus, it is taken that the reference renders applying vacuum to the moving transport roller throughout the “entirety of the tool path” obvious due to the fact that the roller rotates and moves and that the vacuum, as noted above, is not applied only for one moment.

With respect to claim 7, as shown in Rohner, the particles that are deposited into the recesses reside completely inside the recesses so that no portion of them protrude outwardly beyond the surface of the roller (Figure 1). However, modifying Rohner to include other embodiments wherein the particles are fully contained within the recesses or that not only contained within recesses but also have portions protruding outwardly from the recesses is also obvious and well within the scope of a skilled artisan in view of the teachings of Culler.

With respect to claim 8, Rohner may not literally and/or expressly disclose that the particles do not fully occlude the recesses/cavities into which they are deposited, but it would have been obvious to modify Rohner in order to have the particles to be contained within the recesses but that not fully occluding the recesses, such as the embodiment of Figure 11B as that taught by Culler motivated by the fact that whether to have the particles protruding from the recesses or whether to have them fully occluded within the recesses depend on the specific transfer tooling, and where it is desired or permissible for the transfer tooling to come into contact with the backing, the particles In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claim 9, Rohner discloses that the shape of the recesses are complementary to the geometry of the abrasive grains for receiving abrasive grains with a defined abrasive grain geometry (page 2). The Figures also show that the particles fully occlude the recesses.

With respect to claim 10, as noted above, Rohner discloses that the distance or gap between the roller surface and the storage container is less than an average half abrasive grain diameter or an abrasive grain thickness, and preferably, it is less than a quarter of an average abrasive grain diameter or an abrasive grain thickness (Rohner, page 3, last three lines, to page 4, lines 1-4). Rohner discloses that a person skilled in In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 11, the average center-to-center spacing of the recesses or through-holes determine the distance between the abrasive particles after they are applied and attached onto the substrate; with that said, it is obvious and well within the scope of a skilled artisan that such a center-to-center distance of the recesses would inevitably depend on the average spacing between the abrasive particles which in turn depends on the abrasive article and the end use application of such an abrasive article. Therefore, obtaining a center-to-center spacing of the recesses to be less than about 200 microns or a value or range having overlapping with the range of “less than about 200 microns” is considered well within the scope of a skilled artisan motivated by the fact that MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 12, Rohner discloses that the geometry of the abrasive grains should be a “defined” geometry, and that such a defined target geometry should be complementary to the shape of the recesses (Rohner, page 2, lines 20-44). Although the Rohner lists shapes such as conical, pyramid, prismatic, or tetrahedral, the reference refers to these shapes as examples (i.e. the reference discloses “such as” prior to listing these shapes) but does not disclose that the shape of the abrasive particles cannot deviate from any of these specific shapes. Therefore, the shape of the abrasive grains can be any “defined” geometrical shape as long as the shape of the recesses is complementary to the shape of the abrasive grains. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a defined geometrical shape such as spherical for their abrasive grains motivated by the fact that the only requirement for the shape of the abrasive particles according to Rohner is that the recesses should have a complementary shape for said abrasive particles.
With respect to the average center-to-center spacing of the recesses, it is to be noted that the average center-to-center spacing of the recesses or through-holes determine the distance between the abrasive particles after they are applied and attached onto the substrate; with that said, it is obvious and well within the scope of a skilled artisan that such a center-to-center distance of the recesses would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 13, the combination of Rohner in view of Culler is taken to render claim 13 obvious; this is in particular because although Rohner (Rohner, pages 1 and 2) disclosing  may not literally disclose that the transfer/transport roller (i.e. claimed moving transfer tool) is in the shape/form of an endless belt, having an endless belt as the transfer roller, in the process of transferring and applying abrasive particles onto a backing in a process of producing a coated abrasive article, is well within the scope of a skilled artisan especially motivated by the fact that that the use of an endless belt in such a process in this field of art has been known before as that shown and taught by Culler (Culler, [0049]).

With respect to claim 14, Rohner discloses a transfer/transport roller (i.e. a moving transfer tool) (page 1, paragraph starting with “At least one abrasive grain”; page 2, line 17, and Figures).

With respect to claim 15, Rohner discloses that the geometry of the abrasive grains should be a “defined” geometry, and that such a defined target geometry should be complementary to the shape of the recesses (Rohner, page 2, lines 20-44). Although the reference lists shapes such as conical, pyramid, prismatic, or tetrahedral, the reference refers to these shapes as examples (i.e. the reference discloses “such as” prior to listing these shapes) but does not disclose that the shape of the abrasive particles cannot deviate from any of these specific shapes. Therefore, the shape of the abrasive grains can be any “defined” geometrical shape as long as the shape of the recesses is complementary to the shape of the abrasive grains. Thus, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a defined geometrical shape such as spherical for their abrasive grains motivated by the fact that the only requirement for the shape of the abrasive particles according to Rohner is that the recesses should have a complementary shape for said abrasive particles. Assuming arguendo, it is to be noted that the claim recites “generally” spherical; thus, the particles need not to be in perfect spherical shape.

With respect to claim 18, the particles disclosed in Rohner et al. are disclosed as abrasive grains or particles; in fact the translated title of the document reads as “Device for application of abrasive grains”.

With respect to claim 19, Rohner discloses a method of transferring particles onto a moving substrate which involves a few different embodiments, wherein 
It is evidenced that the roller has an endless tool path. As the roller rotates, the loose particles are deposited into the recesses, through the use of vacuum, as noted above; the reference discloses that the distance or gap between the roller surface and the storage container is less than an average half abrasive grain diameter or an abrasive grain thickness, and preferably, it is less than a quarter of an average abrasive grain diameter or an abrasive grain thickness (Rohner, page 3, last three lines, to page 4, lines 1-4). Rohner discloses that a person skilled in the art determines the size of the gap between the roller surface and the storage container such that abrasive grains received in the recesses of the abrasive grain transport roller are held in recesses during transport (Rohner, page 4, lines 1-7), so that abrasive grains are dispensed in a defined arrangement and/or orientation into the recesses. Therefore, it would have been obvious, before the effective filing date of the claimed invention, and well within the scope of a skilled artisan to have determined the suitable gap or distance such that it would have, at least, overlapping with the claimed gap of “at least 0.2 mm” based on the abrasive grains diameter or thickness and motivated by the fact that In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Also, as the roller moves/rotates, the particles in the recesses are dislodged from the recesses onto the moving substrate (i.e. reference number 14a shown in Figure of Rohner). As shown and taught, particles are transferred onto the substrate in a predetermined pattern. The claimed “second portion of the tool path” is the portion that comes in close distance with the substrate.
Rohner teaches that the recesses of the through-holes have a shape that is complementary to the geometry of the abrasive grains, and Rohner, additionally, teaches that by complementary shape, it is meant that the shaped of a recess is in a way that its inner contour is suitable for receiving an outer contour of the abrasive grain in a defined orientation (see Rohner, page 2, lines 20-35). However, Rohner does not expressly and/or literally disclose that the deposited particles into the recesses exhibit an outward facing portion that protrudes outwardly beyond portions of a major outer surface of the major outer surface layer of the transfer roller that are adjacent to the recess.
Rohner may not literally and/or expressly disclose that the particles do not fully occlude the recesses/cavities into which they are deposited, but it would have been obvious to modify Rohner in order to have the particles to be contained within the recesses but that not fully occluding the recesses, such as the embodiment of Figure 11B as that taught by Culler motivated by the fact that whether to have the particles protruding from the recesses or whether to have them fully occluded within the recesses In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claim 20, Rohner discloses a method of transferring particles onto a moving substrate which involves a few different embodiments, wherein abrasive grains are discharged from the abrasive grain storage container (i.e. a particle source) onto a transfer roller (i.e. a moving transfer tool) in which the transfer roller comprises recesses (i.e. through-holes) arranged in predetermined manner wherein such recesses have predetermined shapes and are connected to a vacuum source, in at least, a partial area of the roller, wherein the abrasive grains are fixed into the recesses by applying a vacuum (Throughout the reference, in particular, pages 1-4, and 
It is evidenced that the roller has an endless tool path. As the roller rotates, the loose particles are deposited into the recesses, through the use of vacuum, as noted above; the reference discloses that the distance or gap between the roller surface and the storage container is less than an average half abrasive grain diameter or an abrasive grain thickness, and preferably, it is less than a quarter of an average abrasive grain diameter or an abrasive grain thickness (Rohner, page 3, last three lines, to page 4, lines 1-4). Rohner discloses that a person skilled in the art determines the size of the gap between the roller surface and the storage container such that abrasive grains received in the recesses of the abrasive grain transport roller are held in recesses during transport (Rohner, page 4, lines 1-7), so that abrasive grains are dispensed in a defined arrangement and/or orientation into the recesses. Therefore, it would have been obvious, before the effective filing date of the claimed invention, and well within the scope of a skilled artisan to have determined the suitable gap or distance such that it would have, at least, overlapping with the claimed gap of “at least 0.2 mm” based on the abrasive grains diameter or thickness and motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Also, as the roller moves/rotates, the particles in the recesses are dislodged from the recesses onto the moving substrate (i.e. reference number 14a shown in Figure of Rohner). As shown and taught, particles are transferred onto the substrate in 
Rohner teaches that the recesses of the through-holes have a shape that is complementary to the geometry of the abrasive grains, and Rohner, additionally, teaches that by complementary shape, it is meant that the shaped of a recess is in a way that its inner contour is suitable for receiving an outer contour of the abrasive grain in a defined orientation (see Rohner, page 2, lines 20-35). However, Rohner does not expressly and/or literally disclose that the deposited particles into the recesses exhibit an outward facing portion that protrudes outwardly beyond portions of a major outer surface of the major outer surface layer of the transfer roller that are adjacent to the recess.
Although Rohner (Rohner, pages 1 and 2) disclosing  may not literally disclose that the transfer/transport roller (i.e. claimed moving transfer tool) is in the shape/form of an endless belt, having an endless belt as the transfer roller, in the process of transferring and applying abrasive particles onto a backing in a process of producing a coated abrasive article, would be obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, especially motivated by the fact that that the use of an endless belt in such a process in this field of art has been known before as that shown and taught by Culler (Culler, [0049]). The use of a known method in the same field of art is taken to be well within the scope of a skilled artisan. In addition, according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohner in view of Culler as applied to claim 1 above, and further in view of U.S. Patent No. 5,098,871 to Ray.
The combination of Rohner in view of Culler renders claim 1 obvious as detailed out above; additionally, Rohner discloses that the abrasive particles could be of materials such as ceramic, preferably polycrystalline ceramic material containing aluminum oxide, and particularly preferably, containing alpha-aluminum oxide (Rohner, page 1, paragraph starting with “At least one abrasive grain transport roller”). This is taken to render the limitation of claim 16, with respect to the inherent density of at least about 2.0 grams/cc, obvious motivated by the fact that it is known for ceramic materials comprising aluminum oxide to have a density of higher than 2.0 grams/cc as that shown and evidenced by Ray (see Ray, column 1, lines 42-49) which despite the fact that where Ray teaches a ceramic material comprising both aluminum oxide and boron oxide, the densities of both these oxides fall within the claimed range. It should be noted that Ray is used as an evidence; however, Rohner has already taught the use of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohner in view of Culler as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0227557 to Ohlhausen et al. (hereinafter Ohlhausen).
The combination of Rohner in view of Culler renders claim 1 obvious as detailed out above; additionally, Rohner discloses a process of applying abrasive grains onto a substrate. Although Rohner does not specifically and/or literally disclose the use of glass microspheres as abrasive particles, the use of glass microspheres as abrasive particles has been known in the art as that taught and shown by Ohlhausen (Ohlhausen, [0025], last three lines, as well as claims 14, 35, and 48 of said reference). Therefore, the use of a known type of abrasive particles, such as glass microspheres, in the process of application of abrasive grains of the combination of Rohner in view or Culler is obvious and well within the scope of a skilled artisan. It should be noted that Ohlhausen is used as an evidence showing that glass microspheres have been used as abrasive particles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference 
The allowability of the previously allowed claims is withdrawn due to the fact that, upon further review and consideration, they are seen to be rendered obvious as detailed out above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731